CAUSE NO 01-15-00066-CV
                                            FILED IN
                                      1ST COURT OF APPEALS
                                        HOUSTON, TEXAS

                 IN THE
                                        JUN 12 2015
      FIRST COURT OF APPEALS          Christopher^
                                         iTOPHER^. prine
                                                   PRINE


       HARRIS COUNTY TEXAS
                                   CLERK
                                           $7n

   PATRICK OLAJIDE AKINWAMIDE

              APPELLANT

                       V

TRANSPORTATION INSURANCE COMPANY

   CNA INSURANCE COMPANY AND

  AUTOMATIC DATA PROCESSING INC.

              APPELLEES



   FROM THE 80™ DISTRICT COURT
     OF HARRIS COUNTY, TEXAS


             MOTION TO ABATE



     PATRICK OLAJIDE AKINWAMIDE, PROSE
     2151 SOUTH KIRKWOOD ROAD, #295
      HOUSTON, TEXAS 77077

      (832) 620-9345
                                MOTION TO ABATE


       The Texas Rule ofAppellate procedure, Rule 13.1(a) provides that the court
reporter must make a full record ofthe proceedings "unless excused by agreement of
the parties." Also, TRAP 34 permits the parties to correct inaccuracies or defects in
the record by amendment. See Tex R App. P. 31.1(a); 34.5(d); 34.6(e). In these
proceedings, Appellant needs a full court reporter's record on the hearings of the
Show Cause, Motions for Sanctions, and to Declare Appellant a Vexatious Litigant
held in open court at the 80th District Court on October 24,2014.

      The court reporter's record filed with the Honorable Court on March 26,2015
was disputed by the Appellant as inaccurate, not true and correct transcripts of the
proceedings in open court on October 24,2014 after the court reporter filed the record
with the Court ofAppeals.

      Appellant also request supplemental clerk record to include Appellant's
"Motion to Set Aside the Final Judgment —until final resolution" including the
exhibits 'A' - 'K' attached to the motion.


      Appellant cannot prevail in any evidentiary challenge without meeting his
burden ofpresenting a sufficient record on appeal. See Schafer v Conner, 813 S. W, 2d
154, 155 (Tex. 1991); Roob v VonBeregshasy, 866S.W. 2d765, 766 (Tex. App. -
Houston [1st Dist.J 1993, writ denied). It is theburden of theAppellant to bring
forward a sufficient record to show the error committed by the Trial Court See
Christiansen v Prezelski, 782 S.W.2d 842, 843 (Tex. 1990). Appellant filed amended
morion to submit the dispute over inaccuracy of the court reporter's record filed on
March 26,2015 to the Trial Court for resolution. TRAP 34.6(e)(3). The Honorable
Court has not ruled on the motion.
      Appellant filed this motion to abate the proceedings in Appellate case No. 01-
15-00066-CV until resolution ofthe dispute over the court reporter's record by the
Trial Court by making sure the corrected record is prepared with conforming text and
accurate exhibits, and filed in the Appellate Court. TRAP 34.6(e)(3); 34.6(e)(2), (3);
and the filing ofcertified supplemental clerk record. The supplemental clerk's record
requested is necessary on appeal TRAP 34.5(c); the exhibits attached to Appellant's
"Motion to Set Aside the Final Judgment—until its final resolution" are relevant items
filed with the Trial-Court Clerk but omitted from the Clerk's record. TRAP 34.5(c);
Texas Dept. ofHealth v Rocha, 102S. W. 3d 348, 354 (Tex. App.—Corpus Christi
2003, No Pet).

      Without the corrected court reporter's record and the supplemental clerk's
record reference above, Appellant will be prejudiced and will have to rely on
incomplete record to support his argument.

      Appellant prays the Honorable Court to grant his motion to abate the
proceedings in Appellate Case No. 01-15-00066-CV until resolution of disputed Court
Reporter's record and the filing of supplemental Clerk's Record.

Respectfully submitted,




Patrick Olajide Akinwamide, ProSe
2154 South Kirkwood Road #295
Houston, TX 77077
(832) 620-9345
                             CERTIFICATE OF SERVICE

 Icertify that atrue and correct copy ofthe forgoing instrument was delivered via
 certified mail, return receipt requested or hand delivered to all counsels ofrecord on
 this the /ffiday ofJune 2015.

Mr. Jeffrey L. Diamond
TX Bat No. 058025000
1010 San Jacinto Street
Houston, Texas 77002

Attorney ofRecord for Transportation Insurance Company, CNA Insurance Company
and Automatic Data Processing Inc.



PatrickOlajide Akinwamide, Pro Se
2151 S. Kirkwood Rd., Apt. 295
Houston, TX 77077
Tel: (832) 620-9345
                       CERTIFICATE OF CONFERENCE


      I certify that all attempts to discuss the Motion to Abate with Mr. Jeffrey L.
Diamond and his associates proved unsuccessful.




Patrick Olajide Akinwamide, Pro Se
2151 S. Kirkwood Rd., Apt. 295
Houston, TX 77077

Tel: (832) 620-9345